623 So. 2d 870 (1993)
Luckner BOURJOLLY, Appellant,
v.
The STATE of Florida, Appellee.
No. 92-2326.
District Court of Appeal of Florida, Third District.
September 21, 1993.
Luckner Bourjolly, in pro. per.
Robert A. Butterworth, Atty. Gen., and Richard L. Polin, Asst. Atty. Gen., for appellee.
Before FERGUSON, COPE and GODERICH, JJ.
PER CURIAM.
As there is no appeal from an order denying a motion to mitigate under Florida Rule of Criminal Procedure 3.800(b), the appeal is dismissed. Daniels v. State, 568 So. 2d 63 (Fla. 1st DCA 1990).
Appeal dismissed.